Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-34 are pending in the amendment filed of 02/11/2021. Claims 17-22 and 33 have been withdrawn from further consideration as noted in a Non-Final Rejection of 10/14/2020, and thus claims 1-16, 23-32 and 34 are being examined to which the below objection/rejection are applied. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 02/11/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and all the limitations of claims 9-11.
The applied art does not expressly teach silicone macromonomer of claims 9-11, and although Imafuku (WO2015/001811A1, of record) teaches the said silicone 

New Grounds of Rejection --- as necessitated by amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-8, 12-16, 23-32 and 34 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (KR10-1646004, hereinafter ‘Kim’, citation is obtained from its corresponding Google English translation). 

Applicant claims including the below claims 1, 23, 27 and 34:

    PNG
    media_image1.png
    137
    807
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    773
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    140
    775
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    215
    785
    media_image4.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Kim teaches a gel nail polish composition that is applied to the fingers or toes of a human to decorate and protect the nail plate and the gel polish is a polish that cures under UV (=photocurable) making it the preferred method for enhancing the strength and aesthetics of natural nails and minimizing the frequency of requiring nail polish, and in particular, the gel polish is a long-lasting nail polish and it is applied on the nail as in normal polish and is not dried until it is "cured" under ultraviolet or LED lamps which reads on the instant photocurable or photocured and the gel polish composition can last more than two weeks after curing, thus saving time that occurs in frequent application of nail polish ([0002] on page 1 of prior art); the gel nail polish composition comprises (A) a polyfunctional silicone urethane (meth) acrylate oligomer having a siloxane constituent unit, a urethane constituent unit and a (meth) acrylate constituent unit and having a weight average molecular weight of 5,000 to 20,000, in an amount of 20-90%  (claim 6 of the prior art) which overlaps the instant range of about 2 to about 80% (instant claim 12 – silicone macromonomer and its amount); (B) a reactive monomer including methoxyethylene methacrylate, acrylamide, etc.; and (C) a photoinitiator in an amount of 0.1 to 12% (claim 6 of the prior art) which overlaps the instant range of about 2 to about 15% (instant claim 13 – photoinitiator amount), wherein the polyfunctional silicone urethane (meth) acrylate oligomer (A) is a compound represented by the following formula (2) (claim 1 of prior art):  

    PNG
    media_image5.png
    94
    357
    media_image5.png
    Greyscale
where the polyfunctional silicone unit (A) contains polysiloxane structure as the silicone containing group and a urethane bond and an ether bond as the connection group in an amount of 20-90% (claims 7 of the prior art), and the example of formula (2) includes the below formula (3) (page 4 of prior art):  

    PNG
    media_image6.png
    275
    499
    media_image6.png
    Greyscale
,
the prior art gel nail composition containing compounds of formulae (2) and/or (3) may read on instant claims 4-8, 23, 27, and 34 – photocurable or photocured gel nail composition comprising silicone macromere unit; 
 the gel nail polymer further comprise reactive monomer together with (A) and the monomer can be a meth acrylate-based polymerizable monomer which can be polymerized by the action of a photoinitiator and the reactive monomer may be a monofunctional or multifunctional compound of acrylic acid or methacrylic acid having at least one carbon-carbon unsaturated double bond and its example includes ethoxyethylmeth acrylate, meth acrylate, bisacrylamide, methacrylamide, etc. (bridging paragraph pages 4-5 of prior art); and the monomers constitute crosslinking reaction ([0002] on page 1 of prior art) which reads on the instant crosslinking agent (instant claim 15 – crosslinking agent).  
Kim teaches that the gel nail polish composition has excellent oxygen penetrability of at least 250cm3/m2/day or 910cm3/m2/day (claim 14 and page 7, 9th paragraph of prior art). Although unit of oxygen permeability of the prior art gel nail is different from the instantly claimed unit, it would read on the instant range because the prior art requires the same silicone compound for photocurable gel nail polish composition, in the absence of evidence to the contrary (instant claims 3, 24 & 27-31 – oxygen permeability properties); the gel composition has a viscosity of 1000 to 50,000cP which overlaps the instant range of about 50 to about 38000mPa·s (page  7, first paragraph) (instant claim 16 - viscosity); and the gel nail polish composition has a gloss of 150 or more (e.g., claim 14 and Table 1 of prior art)  which overlaps the instant range at least 5 or at least 25 (instant claim 26 – glossiness). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Kim is that Kim does not expressly teach the exact ranges of silicone macromonomer and photoinitiator as instantly claimed. 	
2.  The difference between the instant application and Kim is that Kim does not expressly teach moisture transpirability of instant claims 1, 2, 23, 25, 27 and moisture content of instant claim 24. 
3. The difference between the instant application and Kim is that Kim does not expressly teach additional ingredient of instant claim 14. 
 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 

Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

2. Although Kim does not expressly teach the instantly claimed moisture transpirability of greater than about 15g/m2·hr or about 25g/m2·hr or about 28g/m2·hr and moisture content of about 3 to about 20%, since the prior art teaches the same photocurable gel nail polish material having silicone macromonomer, which will naturally have the same properties of moisture permeability and moisture content, devoid of evidence to the contrary. In this regard, please see case law stating that "[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Further, see MPEP 2112 I and II: “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.  Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
3. Although Kim does not teach at least one of acryloyl morpholine, N,N-diethylacrylamide, and 2-methoxyethyl acrylate of instant claim 14, Kim teaches ethoxyethylmethacrylate, meth acrylate, bisacrylamide, methacrylamide, etc., which 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
This application is rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613